DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 11/16/2020 has been entered.  Claims 1, 2, and 5 have been amended.  Claims 3 and 4 have been cancelled.  Claims 21 and 22 have been added.  Claims 1, 2, and 4-22 are still pending in this application, with claims 1, 13, and 18 being independent.
In consideration of the amendments/arguments with respect to claims 2, 3, 17, and 20, rejection under 35 U.S.C. 112(b) or 35 U.S.C 112(pre-AIA ), second paragraph, have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 5, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0301257 Hereinafter Choi) in view of Epstein et al. (US 2006/0291238 Hereinafter Epstein).

Regarding claim 1, Choi teaches a light emitting diode light source (1100, Fig. 1), the light emitting diode light source having a plurality of blue light emitting diodes (specifically the view in Fig. 19 shows that there are several light sources LS in a row where 1100 is, Paragraph 0058); 
a quantum dot enhancement film (4430-4450, Fig. 10, Paragraphs 0213 teaches the colors and Paragraph 0062 teaches that it can be quantum dots), wherein the quantum dot enhancement film is configured to be excited by blue lights emitted by the blue light emitting diodes and emit red lights and green lights; 
a diffuser plate (4421, Fig. 10) disposed between the light emitting diode light source and the quantum dot enhancement film (Fig. 10 in view of 1, the diffuser pattern 4421 is only referenced as 1421 in the written specification Paragraph 0077, However paragraph 0181 teaches that 2400, 3400, and 4400 is a different embodiment of 1400 and it is clearly intended to be the same); and 
a blue light reflector (1300, Fig. 1, Paragraph 0060, Specifically it’s just a standard reflector but it would also reflect blue light) disposed at a side, opposite to the quantum dot enhancement film, of the diffuser plate to reflect a part of blue lights reflected by the diffuser plate toward the quantum dot enhancement film (Fig. 1);
a second transparent film and a diffuser sheet sequentially disposed on a surface of the quantum dot enhancement film (Fig. 10).

Epstein teaches a brightness enhancement film (130a and 130b, Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the second transparent film of Choi to be a brightness enhancement film as taught by Epstein, in order to allow for better uniformity of light as well as overall enhancement of the light (Epstein, Paragraph 0041).

Regarding claim 5, Choi fails to teach the brightness enhancement film.
Epstein teaches the brightness enhancement film comprises a first prism sheet and a second prism sheet (Paragraph 0041).

Regarding claim 7, Choi teaches the light emitting diode backlight module is an edge-lit light emitting diode backlight module (Fig. 1).

Regarding claim 8, Choi teaches a light guide plate (1200, Fig. 1) disposed on a surface, opposite to the quantum dot enhancement film, of the diffuser plate (Figs. 1 in view of 10).

Regarding claim 9, Choi teaches a light guide plate disposed between the diffuser plate and the blue light reflector (Figs. 1 and 10, Specifically the diffuser is on the bottom surface of 1400 as shown in Figs. 1 in view of 10, the diffuser is sitting on the LGP 12000 which is sitting on the reflector 1300).

12, Choi discloses blue light wavelength of the blue light emitting diodes is about 430 nm ~ 480 nm (Paragraph 0277).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0301257 Hereinafter Choi) in view of Epstein et al. (US 2006/0291238 Hereinafter Epstein) and Lin (US 9653660).
Regarding claim 2, Choi teaches the blue light emitting diodes comprise a plurality of light emitting diodes (Figs. 1 and 19, Paragraph 0058, Also see references cited below for additional reference with mini LEDs being pointed out).
Choi fails to teach molded chip scale package light emitting diodes.
Lin teaches molded chip scale package (mCSP) light emitting diodes (Column 1, line 58- Column 2 line 10).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to include the teaching of having the LEDs of Choi being molded chip scale packages as taught by Lin, in order to achieve accurate processing, the facilities are simple and production efficiency is high without any loss resulting from cutting such that it is suitable for mass production to meet the requirement of a large number of light sources in the market (Column 1, line 58- Column 2 line 10).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0301257 Hereinafter Choi) ) in view of Epstein et al. (US 2006/0291238 Hereinafter Epstein) and Song et al. (US 2019/0377229 Hereinafter Song).
6, Choi fails to teach the light emitting diode backlight module is a direct type light emitting diode backlight module.
Song teaches the light emitting diode backlight module is a direct type light emitting diode backlight module (Fig. 23, Paragraphs 0152-0154).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the light guide plate and light source of Choi with the diffuser plate and LEDs of Song, in order to provide another common method for backlighting a device which is commonly used in the art.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0301257 Hereinafter Choi) in view of Jeon et al. (US 2017/0082794 Hereinafter Jeon).
Regarding claim 10, Choi fails to teach the materials of the blue light reflector.
Jeon teaches a blue light reflector 40, Fig. 3) comprises a polyester base (PET, Paragraph 0068) and a TiO2 film (TiO2, Paragraph 0068).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the blue light reflector of Choi being a polyester base with a TiO2 film as taught by Jeon, in order to teach commonly used materials of a reflector.

Regarding claim 11, Choi fails to teach the specific size of the polyester base and TiO2 film.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the PET film be 0.188mm and the thickness of the TiO2 film being 100nm, in order to provide an adequately small reflector as well as providing a reflector .

Claims 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0301257 Hereinafter Choi) in view of Song et al. (US 2019/0377229 Hereinafter Song).
Regarding claim 13, Choi discloses a light emitting diode light source (1100, Fig. 1), the light emitting diode light source having a plurality of blue light emitting diodes (specifically the view in Fig. 19 shows that there are several light sources LS in a row where 1100 is, Paragraph 0058 and Paragraph 0277 teaches the LEDs being blue light-emitting lens at 444nm); 
a quantum dot enhancement film (4430-4450, Fig. 10, Paragraphs 0213 teaches the colors and Paragraph 0062 teaches that it can be quantum dots), wherein the quantum dot enhancement film is configured to be excited by blue lights emitted by the blue light emitting diodes and emit red lights and green lights; 
a diffuser plate (4421, Fig. 10) disposed between the light emitting diode light source and the quantum dot enhancement film. 
Choi fails to teach a blue light filter and reflector disposed between the diffuser plate and the quantum dot enhancement film to guide the blue lights emitted by the blue light emitting diodes toward the quantum dot enhancement film and reflect a part of blue lights reflected by the quantum dot enhancement film toward the quantum dot enhancement film again.
Song teaches a blue light filter and reflector (20, Fig. 2, Paragraphs 0069-0072) disposed between the diffuser plate (10, Fig. 2, Specifically it diffuses light by spreading it over a larger area and reflecting around in the LGP) and the quantum dot enhancement film (30, Fig. 2, 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the first transparent film of Choi with the low refractive layer of Song, in order to allow for light to pass in one direction out of the diffuser plate and out of the backlight source in the desired direction of the display with less loss due to the emission being allowed only in the desired emission direction (Song, Paragraphs 0069-0072).

Regarding claim 16, Choi fails to teach the light emitting diode backlight module is a direct type light emitting diode backlight module or an edge-lit light emitting diode backlight module.
Song teaches the light emitting diode backlight module is a direct type light emitting diode backlight module (Fig. 23, Paragraphs 0152-0154).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the light guide plate and light source of Choi with the diffuser plate and LEDs of Song, in order to provide another common method for backlighting a device which is commonly used in the art.

Regarding claim 18, Choi discloses a light emitting diode light source (1100, Fig. 1), the light emitting diode light source having a plurality of blue light emitting diodes (specifically the 
a quantum dot enhancement film (4430-4450, Fig. 10, Paragraphs 0213 teaches the colors and Paragraph 0062 teaches that it can be quantum dots), wherein the quantum dot enhancement film is configured to be excited by blue lights emitted by the blue light emitting diodes and emit red lights and green lights; 
a diffuser plate (4421, Fig. 10) disposed between the light emitting diode light source and the quantum dot enhancement film (Fig. 10 in view of 1, the diffuser pattern 4421 is only referenced as 1421 in the written specification Paragraph 0077, However paragraph 0181 teaches that 2400, 3400, and 4400 is a different embodiment of 1400 and it is clearly intended to be the same); 
a blue light reflector (1300, Fig. 1, Paragraph 0060, Specifically it’s just a standard reflector but it would also reflect blue light) disposed at a side, opposite to the quantum dot enhancement film, of the diffuser plate to reflect a part of blue lights reflected by the diffuser plate toward the quantum dot enhancement film (Fig. 1). 
Choi fails to teach a blue light filter and reflector disposed between the diffuser plate and the quantum dot enhancement film to guide the blue lights emitted by the blue light emitting diodes toward the quantum dot enhancement film and reflect a part of blue lights reflected by the quantum dot enhancement film toward the quantum dot enhancement film again.
Song teaches a blue light filter and reflector (20, Fig. 2, Paragraphs 0069-0072) disposed between the diffuser plate (10, Fig. 2, Specifically it diffuses light by spreading it over a larger area and reflecting around in the LGP) and the quantum dot enhancement film (30, Fig. 2, Paragraph 0069) to guide the blue lights emitted by the blue light emitting diodes (Paragraph 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the first transparent film of Choi with the low refractive layer of Song, in order to allow for light to pass in one direction out of the diffuser plate and out of the backlight source in the desired direction of the display with less loss due to the emission being allowed only in the desired emission direction (Song, Paragraphs 0069-0072).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0301257 Hereinafter Choi) in view of Song et al. (US 2019/0377229 Hereinafter Song) and Lin (US 9653660).
Regarding claim 14, Choi teaches the blue light emitting diodes.
Choi in view of Song fail to teach a plurality of molded chip scale package (mCSP) light emitting diodes.
Lin teaches the light emitting diodes are molded chip scale package (mCSP) light emitting diodes (Column 1, line 58- Column 2 line 10).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to include the teaching of having the LEDs of Choi being molded chip scale packages as taught by Lin, in order to achieve accurate processing, the facilities are simple and production efficiency is high without any loss resulting from cutting such that it is suitable for mass production to meet the requirement of a large number of light sources in the market (Column 1, line 58- Column 2 line 10).

Regarding claim 19, Choi teaches the blue light emitting diodes comprise a plurality of molded chip scale package (mCSP) light emitting diodes.
Choi in view of Song fail to teach a plurality of molded chip scale package (mCSP) light emitting diodes.
Lin teaches the mini light emitting diodes are molded chip scale package (mCSP) light emitting diodes (Column 1, line 58- Column 2 line 10).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to include the teaching of having the LEDs of Choi being molded chip scale packages as taught by Lin, in order to achieve accurate processing, the facilities are simple and production efficiency is high without any loss resulting from cutting such that it is suitable for mass production to meet the requirement of a large number of light sources in the market (Column 1, line 58- Column 2 line 10).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0301257 Hereinafter Choi) in view of Song et al. (US 2019/0377229 Hereinafter Song) and Epstein et al. (US 2006/0291238 Hereinafter Epstein).
Regarding claim 15, Choi teaches a second transparent film and a diffuser sheet sequentially disposed on a surface of the quantum dot enhancement film (Fig. 10).
Choi in view of Song fail to teach a brightness enhancement film and a diffuser sheet sequentially disposed on a surface of the quantum dot enhancement film, and the brightness enhancement film comprises a first prism sheet and a second prism sheet.
Epstein teaches a brightness enhancement film (130a and 130b, Paragraph 0041).

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the second transparent film of Choi to be a brightness enhancement film as taught by Epstein, in order to allow for better uniformity of light as well as overall enhancement of the light (Epstein, Paragraph 0041).

Claims 1, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0301257 Hereinafter Choi) in view of Epstein et al. (US 2006/0291238 Hereinafter Epstein).

Regarding claim 1, Choi teaches a light emitting diode light source (1100, Fig. 1), the light emitting diode light source having a plurality of blue light emitting diodes (specifically the view in Fig. 19 shows that there are several light sources LS in a row where 1100 is, Paragraph 0058); 
a quantum dot enhancement film (4430-4450, Fig. 10, Paragraphs 0213 teaches the colors and Paragraph 0062 teaches that it can be quantum dots), wherein the quantum dot enhancement film is configured to be excited by blue lights emitted by the blue light emitting diodes and emit red lights and green lights; 

a blue light reflector (1300, Fig. 1, Paragraph 0060, Specifically it’s just a standard reflector but it would also reflect blue light) disposed at a side, opposite to the quantum dot enhancement film, of the diffuser plate to reflect a part of blue lights reflected by the diffuser plate toward the quantum dot enhancement film (Fig. 1);
a second transparent film and a diffuser sheet sequentially disposed on a surface of the quantum dot enhancement film (Fig. 10).
Choi fails to explicitly teach a brightness enhancement film.
Huang teaches a brightness enhancement film (19 and 21, Fig. 2, Paragraph 0050).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the second transparent film of Choi to be a brightness enhancement film as taught by Huang, in order to allow for better uniformity of light as well as overall enhancement of the light.

Regarding claim 21, Choi fails to explicitly teach the brightness enhancement film.
Huang teaches the diffuser sheet comprises a dual brightness enhancement film (Paragraphs 0038 and 0050).

Regarding claim 22, Choi fails to explicitly teach the brightness enhancement film.
.

Allowable Subject Matter
Claims 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest a backlight module with blue LEDs, a quantum dot enhancement film, diffuser between the light source and QD sheet, a blue light reflector disposed at a side opposite to the quantum dot enhancement film of the diffuser plate, wherein the reflector is polyethylene terephthalate that is 0.188mm thick and a 100nm thickness of TiO2 film on the PET.
The closest prior art, Choi et al. (US 2015/0301257 Hereinafter Choi) teach several elements and their specifics as rejected in the office action above.
However, Choi fails to teach a blue light reflector made of polyethylene terephthalate that is 0.188mm thick and a 100nm thickness of TiO2 film on the PET or the blue light filter and reflector being a polyester base and an azo compound dye film and a surface close to the quantum dot enhancement film of the blue light filter and reflector is blue and a surface close to the diffuser plate of the blue light filter and reflector is yellow as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Choi reference in the manner required by the claims.

Response to Arguments
Applicant's arguments filed 11/15/2020 have been fully considered but they are not persuasive. 
The applicant has argued that Epstein fails to teach a brightness enhancement film and a diffuser sheet sequentially disposed on a surface of the quantum dot enhancement film. While this argument has been fully considered it is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner points out that Choi is being used to teach a second transparent film and a diffuser sheet sequentially disposed on a surface of the quantum dot enhancement film. Epstein teaches a brightness enhancement film (130a and 130b, Paragraph 0041). The Examiner then provided that it would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the second transparent film of Choi to be a brightness enhancement film as taught by Epstein, in order to allow for better uniformity of light as well as overall enhancement of the light (Epstein, Paragraph 0041). The Examiner considers this to have met the requirements of the claim language.
The applicant has argued that Choi in view of Song fails to teach a blue light filter and reflectors disposed between the diffuser plate and the quantum dot enhancement film to guide the light emitted by the blue light emitting diodes toward the quantum dot enhancement film and reflect a part of blue light reflected by the quantum dot enhancement film toward the quantum dot enhancement film again. While this argument has been fully considered it is not persuasive. The Examiner points out that as provided above “Song teaches a blue light filter and reflector 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ERIC T EIDE/Examiner, Art Unit 2875